Citation Nr: 1527018	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO. 10-43 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left arm, shoulder, elbow, hand, and wrist disabilities to include cervical spine disc disease with radiculopathy. 

2. Entitlement to service connection for a sleep disorder. 

3. Entitlement to service connection for prostatitis, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues originally certified to the Board were service connection for a left arm disability and left elbow, wrist, shoulder, and hand disabilities with numbness. However, the evidence of record shows a diagnosis of cervical spine disc disease with associated radiculopathy and numbness and tingling of the left 3rd, 4th, and 5th fingers and a decrease in grip strength with moderate disability. See, e.g., July 2009 VA Examination Report. VA must consider alternative disorders that may be reasonably encompassed by the claimant's description of the initial claim, reported symptoms and other information of record. See Clemons v, Shinseki, 23 Vet. App. 1 (2009). As such, in light of the Court's holding in Clemons, the Board has amended the issue on appeal involving the left upper extremity as reflected above. Further, in his June 2015 claim for benefits, the Veteran raised the allegation that his prostatitis is due to herbicide exposure. See June 2015 Fully Developed Claim. As such, that theory of entitlement has been added to the title page.

As part of its December 2014 remand, the Board also reopened the claim of service connection for prostatitis. Therefore, the issue of whether new and material evidence has been submitted need to not be addressed here. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The Board also reopened and denied on the merits the claim of service connection for a left knee disability. As the Board decision is now final, that issue is no longer on appeal.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2012. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of reopening a claim for service connection for posttraumatic stress disorder (PTSD) and entitlement to a compensable rating for bilateral hearing loss have been raised by the record in a June 2015 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). As the other issues claimed in the June 2015 claim are currently still on appeal, referral of those issues is not warranted.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the RO, in compliance with the December 2014 remand, scheduled the Veteran was for VA examinations for the claimed prostatitis and sleep disorder in March 2015, to which he did not report. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). A failure to report, without a showing of good cause, results in an original claim for service connection being adjudicated based on the evidence of record, which the RO did in denying the claim. See 38 C.F.R. § 3.655; Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005). 

However, in subsequent June 1, 2015 correspondence, the Veteran stated that he did not receive notice of the scheduled examinations because he was out of the state attending to his sick sister when the notice letter arrived, as well as on the date of the examination. He indicated that he did not discover the notice letter until he returned home and looked through is mail. There is nothing in the record to indicate that the Veteran's reason for failing to report is not credible. As such, the Board finds that the Veteran's reason constitutes good cause for failing to report and that the claim must be remanded so that a VA examination can be rescheduled and provided.

Further, as part of its December 2014 remand directives, the Board stated that upon completion of all development all of the issues remaining on appeal were to be readjudicated, and a supplemental statement of the case issued as to all claims that remained denied. However, the March 2015 supplemental statement of the case adjudicated only the left arm disorder and the sleep disorder claims, and not the prostatitis claim, despite the fact that VA treatment records concerning the Veteran's claimed prostatitis were associated with the claims file following the Board remand. As the Board indicated that all issues that remained denied following completion of the ordered development should be readjudicated in a supplemental statement of the case, and there is no evidence that service connection for prostatitis has been granted, the claim for service connection for prostatitis must be remanded so that a supplemental statement of the case can be issued. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran and his representative must be given adequate notice of the date and place of any examination requested in accordance with the remand directives below. A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder if the Veteran fails to report for the examination. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

2. Re-schedule the Veteran for a VA urological examination by an urologist or physician in order to determine to determine nature and likely etiology of the claimed prostatitis. The claims folder must be made available to the examiner for review in connection with the examination.

All appropriate tests and studies should be accomplished with all results made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail. The examiner should report all current genito-urinary diagnoses. The examiner should specify if there is a current diagnosis of prostatitis. 

After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current genitourinary disorder to include prostatitis and urethritis had its onset during service or is otherwise due to injury or other event of the Veteran's period of active service. 

Attention is invited to the service treatment records which show treatment for urethral discharge and dysuria in service and diagnoses of gonorrhea, chronic urinary tract infection, nonspecific urethritis, and prostatitis, and findings of a slightly enlarged prostate in service from April 1972 to April 1975. 

The examiner should provide a complete rationale for each opinion rendered.

3. Re-schedule the Veteran for a VA medical examination to determine the nature and etiology of the claimed sleep disorder. The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.

All indicated studies, tests, and evaluations deemed necessary should be performed. The examiner should report all current diagnoses and specify whether the Veteran has a current diagnosis of a sleep disorder.  

The examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50% probability) that any current sleep disorder was incurred in or is related to military service. If the Veteran has symptoms of sleep impairment or difficulty, the examiner should indicate the cause of the sleep difficulty and whether these symptoms are attributed to a service-connected or nonservice-connected disability.   

The examiner should provide a complete rationale for each opinion rendered.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).







